[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION TO CITY IN PARTY DEFENDANT #104
On April 21, 1992, the plaintiffs, Salvatore Miano and Guiseppe Miano, filed a two count negligence action against the defendant, Antonio Bazzano, seeking to recover for injuries they allegedly sustained as a result of a motor vehicle accident. On August 13, 1992 the defendant filed an answer and a special defense in which he alleges that if the plaintiffs sustained losses, it was as the result of the negligence of Salvatore Miano, the driver of the plaintiffs' vehicle.
On August 17, 1992, the defendant filed a motion to cite in Salvatore Miano as a party defendant pursuant to General Statutes 52-102 and 52-572h, accompanied by a memorandum of law in support of the motion. The defendant because, as the driver of the vehicle in which Guiseppe Miano was a passenger, if Salvatore Miano was negligent, he may be liable for a proportionate share of any damages Guiseppe Miano may recover under General Statutes 52-572h.
General Statutes 52-101 provides in part that a person shall be made a party if that person is necessary for a complete determination or settlement of an action. General Statutes CT Page 53852-572h(c) provides in part that if damages in a negligence action are determined to be proximately caused by the negligence of more than one party, each party against whom recovery is allowed shall be liable to the claimant only for his proportionate share of damages.
In this case Salvatore Miano is one of the plaintiffs and thus is a "party" to this action and defendant has already filed a special defense in which he alleges the comparative negligence of Salvatore Miano. Accordingly, the court is of the opinion that joining plaintiff Salvatore Miano as a defendant "is not necessary to facilitate the apportionment of fault" pursuant to General Statutes 52-572h. See Longo v. Calovis, 6 CTLR 302, 303 (April 14, 1992, Hendel, J.); see also Stoughton v. Sabolick, 6 CTLR 460 (May 26, 1992, Pickett, J.)
Thus the defendant's motion to cite in plaintiff Salvatore Miano as a defendant is denied.
Robert J. Hale, State Trial Referee